29 So.3d 1145 (2009)
UNITED AUTOMOBILE INSURANCE COMPANY, Appellant,
v.
TOTAL HEALTH CARE OF FLORIDA, INC., etc., Appellee.
No. 3D07-1079.
District Court of Appeal of Florida, Third District.
November 25, 2009.
Rehearing and Rehearing En Banc Denied January 20, 2010.
Michael J. Neimand, Miami, for appellant.
Panter, Panter & Sampedro and Christian Carrazana, Miami, for appellee.
Before SUAREZ, ROTHENBERG, and LAGOA, JJ.
PER CURIAM.
United Automobile Insurance Company ("United") appeals the trial court's entry of final summary judgment in favor of Total Health Care of Florida, Inc. ("Total Health"). In granting final summary judgment, the trial court certified the following question as one of great public importance:
WHETHER THE CANCELLATION OF A NO FAULT INSURANCE POLICY CAN BE EFFECTIVE AB INITIO IN LIGHT OF THE MANDATORY REQUIREMENTS IMPOSED BY THE FLORIDA NO FAULT LAW, §§ 627.730-7405, FLORIDA STATUTES (2007)?
We have jurisdiction pursuant to Florida Rule of Appellate Procedure 9.030(b)(4)(A). Based on the authority of United Automobile Insurance Company v. Salgado, 22 So.3d 594 (Fla. 3d DCA 2009), we answer the question in the affirmative, reverse the trial court's order granting final summary judgment, and remand for further proceedings consistent with that opinion.